Citation Nr: 1047552	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on account of being 
housebound.

2.   Whether the apportionment of the Veteran's VA compensation 
benefits was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to November 
1995.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2003 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, apportioning 
the Veteran's compensation benefits on behalf of his two minor 
children and spouse.

Although the Veteran indicated on his April 2004 VA Form 9 that 
he wanted a hearing before a Veterans Law Judge of the Board, he 
has since submitted written statements indicating he longer wants 
a hearing regarding any issues currently on appeal relating to 
the apportionment of his compensation benefits.  Therefore, his 
hearing request has been withdrawn.  38 C.F.R. § 20.702(e) 
(2010).

The issue of entitlement to additional compensation for a 
dependent child, L.R., has been raised by the record but has not 
been initially adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction to consider this additional issue and, therefore, is 
referring this claim to the RO for appropriate development and 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board generally does not have jurisdiction over an issue not yet 
adjudicated by the RO in the first instance).

In this decision, the Board is deciding the Veteran's claim 
regarding whether the apportionment of his VA compensation 
benefits was proper.  Conversely, the Board is remanding his 
claim for SMC to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.




FINDINGS OF FACT

1.  The Veteran has two minor children who reside with and are in 
the sole custody of his former spouse; and the evidence 
establishes he had not been reasonably discharging his 
responsibility for their support.

2.  The apportionment of the Veterans VA compensation benefits of 
$600 per month prior to January 1, 2005, and $400 per month since 
that date does not impose an undue hardship on him.


CONCLUSION OF LAW

The apportionment of the Veteran's VA compensation benefits was 
proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

This appeal involves a claim for an apportionment of the 
Veteran's VA compensation benefits.  Although not specifically 
addressing the apportionment statute (38 U.S.C.A. § 5307), the 
United States Court of Appeals for Veterans Claims (Court/CAVC) 
has held that VA's duties to notify claimants under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 do not apply to claims 
predicated on Chapter 53 of Title 38 of the U.S. Code, which 
concerns special provisions relating to VA benefits.  See Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. 
App. 132 (2002).  This does not, however, obviate the necessity 
of informing each party of the evidence necessary to substantiate 
their claims.  See Barger, supra.

An apportionment claim is a "contested claim" and is subject to 
special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 
and 19.102.  VA has provided each party (the Veteran and his 
former spouse) with notices and determinations related to the 
contested claim and has advised each party of the applicable laws 
and regulations.  Specifically, the RO sent correspondence in 
January 2002 and May 2003 to both parties addressing these 
apportionment matters.  The correspondence also discussed 
specific evidence and requirements applicable to the claim on 
appeal.

The February 2004 statement of the case (SOC) provided further 
information, but was only sent to the Veteran.  However, even 
though his former spouse did not receive this SOC, the claim is 
being resolved in her favor, so no possible prejudice.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Whether the Apportionment of the Veteran's Compensation 
Benefits was Proper

In July 2003, the RO issued a Special Apportionment Decision 
awarding the Veteran's estranged spouse an apportioned share of 
his VA compensation benefits of $600 per month.  Following their 
divorce in December 2004, the RO reduced the apportioned share to 
$400, effective January 1, 2005.  He objects to the 
apportionment, essentially asserting it creates undue financial 
hardship.

When a Veteran is not residing with his or her spouse, or when a 
Veteran's dependent children are not in his or her custody, all 
or any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 
5307.  VA regulations provide for two types of apportionments.  
A general apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if the 
Veteran's children are not in his custody and he is not 
reasonably discharging his responsibility for their support.

It is not necessary for the custodian of the Veteran's children 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. 
App. 294 (1993).

The second type of apportionment is a special apportionment, 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  That regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation benefits payable may be apportioned 
between the Veteran and his dependents on the basis of the facts 
of the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining the 
basis for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other income 
and resources of the Veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents, and the apportionment claimants.  
Apportionment of more than 50 percent of the Veteran's benefits 
is ordinarily considered to constitute undue hardship on him; but 
apportionment of less than 20 percent of his benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionee.  38 C.F.R. § 3.451.  The special 
apportionment was designed to provide for an apportionment in 
situations where a Veteran is reasonably discharging his 
responsibility for the support of a dependent, who might be 
entitled to a general apportionment, but when special 
circumstances exist, which warrant giving dependents additional 
support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent.  
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

The benefit-of-the-doubt rule is not for application in a 
contested claim such as in this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).



With respect to a general apportionment, in May 2001, the 
Veteran's estranged spouse - now his former spouse, filed a 
claim for an apportioned share of his compensation benefits, 
essentially asserting she was experiencing hardship in the 
absence of apportionment and that he was not reasonably 
discharging his responsibility for the financial and other 
support of their two minor children.  He does not dispute that he 
has two minor children that reside with and are in the sole 
custody of his former spouse.

The Veteran and his former spouse both acknowledge the Veteran is 
required to pay court-ordered child support for their two minor 
children.  A January 2000 court order indicates he has to pay 
$418 per month, per child, or $836 per month total, effective 
January 1, 2000.  He asserts that he has been making direct child 
support payments to his former spouse since 1997.  See his April 
2004 statement.  Towards establishing this, he has submitted 
letters dated in 2003 and a January 2004 accounting statement 
from the state child support enforcement office.  The letters 
indicate his former spouse acknowledges he has made some, but not 
all, child support payments.  He further points to the accounting 
statement as indicating his case is closed and suggests this 
means he is current and not in arrears.  However, the accounting 
statement from the state child support enforcement office 
indicates that, as of January 2004, he was in arrears by $37, 
377.64.  Furthermore, the record also includes a November 2003 
letter from the state child support enforcement office indicating 
his case is closed, but only because his only source of income 
is his VA compensation - which is unattachable.  That is, the 
state child support enforcement office's letter indicates that, 
because the state is unable to seize or garnish his VA 
compensation benefits - which is his only income source, 
the matter is not one to be furthered pursued.  This, alone, does 
not indicate he is current or not otherwise in violation of his 
child support order.



The Veteran also has submitted check stubs and copies of checks 
dated between December 2002 and 2003 indicating he has made 
payments of amounts varying from $150 to $400 per month to his 
former spouse.  As well, he asserts that he has been making 
regular payments of $300 per month.  See his July 2003 statement.  
However, even if the evidence was to establish he had been making 
child support payments of $300 per month, this amount is 
substantially less than the 
court-ordered child support award totaling $836 per month.

That said, the Veteran's former spouse has admitted that, prior 
to her claim for apportionment, he had paid a total of $388.34 
child support and that, following her filing of a claim for 
apportionment, he started making monthly payments of 
approximately $300 sometime around 2003.  See her May 2001 
statement and June 2003 statements.

The Veteran's VA compensation payments have included an amount 
for the support of his spouse and/or dependent children.  Under 
VA guidelines, if a Veteran is receiving additional benefits for 
dependents and the evidence shows he is not reasonably 
contributing to their support, hardship to him would not result 
from apportionment of the additional amounts of compensation 
benefits payable for such dependents.  VA Manual 21-1, Part IV, 
paragraph 19.05.  

The children in question do not live with the Veteran, rather, 
his former spouse, and the evidence of record does not establish 
he has consistently forwarded in support of these dependents the 
requisite portion of the compensation that VA provides based on 
their status as his dependents.  Furthermore, as discussed above, 
the record clearly indicates he has at times failed to pay court-
ordered child support payments and is significantly in arrears.  
Finally, as also noted above, it is not necessary for his former 
spouse to demonstrate financial hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450, although she has made such 
a claim.  See Hall, supra.  Accordingly, the Board finds that an 
apportionment of his VA disability compensation was and is still 
warranted.  See 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  

Since it has been determined that an apportionment was and is 
still warranted, the next issue for consideration is whether the 
rate or amount of the apportionment of his disability 
compensation is appropriate.  Rates of apportionment are to be 
determined under the standards set forth in 38 C.F.R. § 3.451.  
See 38 C.F.R. § 3.453.  This regulation stipulates that 
ordinarily apportionment of more than 50 percent of the Veteran's 
benefits is considered to constitute undue hardship on him, but 
conversely, that apportionment of less than 20 percent of his 
benefits is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  So there, in effect, has 
to be a balancing of both parties' financial interests and 
obligations as they concern their two minor children.  That is to 
say, the Board must take into consideration the totality of the 
circumstances, including the needs of the Veteran, as these are 
after all his benefits, but as well the needs of his dependents 
since VA may apportion any part of compensation payable to him 
for this reason.

As mentioned, the Veteran's VA compensation benefits were 
apportioned at $600 per month prior to January 1, 2005 and at 
$400 per month since.  Following his divorce from his former 
spouse in December 2004, his VA compensation was reduced to 
$2,453 on January 1, 2005 - 20 percent of which is $490.60.  
Since January 2005, his VA compensation has not been decreased.  
Therefore, since the apportionment has been less than 20 percent 
of his VA compensation since January 1, 2005, the Board finds 
that, since that date, the apportionment does not constitute an 
undue hardship on him.  See 38 C.F.R. §§ 3.451 and 3.453.  
Therefore, the only remaining issue is whether the $600 per month 
apportionment prior to January 1, 2005 constituted an undue 
hardship.  The Board finds it did not.

The Veteran's former spouse submitted her claim for an 
apportionment in May 2001.  Yet, in spite of having received a 
letter requesting specific information pertaining to his income 
and expenses in January 2002, the Veteran did not submit this 
requested financial information until July 2003.  That month, he 
submitted a detailed list of his income and expenses indicating 
his total average monthly income was comprised solely of his VA 
compensation of $2,472 per month and his monthly expenses were 
approximately $2,445 per month, including $300 per month for 
child support.  Based on this, he essentially claims he has a 
surplus of only $27 per month (the difference between his total 
monthly income and expenses).

But for reasons already discussed, there is substantial evidence 
indicating the Veteran failed to pay child support prior to his 
spouse's filing of her claim for an apportionment, resulting in 
his being tens of thousands of dollars in arrears.  So money that 
he would have been paying for that purpose, he instead 
maintained.  Furthermore, the Board sees that he indicated his 
monthly telephone expenses total $110 per month (or $1320 
annually) and that his monthly clothing expenses total $100 per 
month (or $1200 annually).  The Board finds these expenses to be 
excessive and unjustified, especially in light of his status as 
unemployed.

Although the Board recognizes the Veteran also has needs, the 
most pertinent issue is whether the RO's apportionment for the 
benefit of his dependents constituted an undue hardship.  Any 
decrease in income is likely to impact one's lifestyle and 
expenses.  But to be negatively impacted is not tantamount to 
experiencing undue hardship.  And here, the Board finds the 
evidence of record does not establish the apportionment imposes 
an undue hardship on the Veteran.  His income and expenses as 
stated appear to be inflated and unjustified - particularly 
since the record shows he has not been consistent in the payment 
of child support and has allocated $210 per month for telephone 
and clothing, when he is unemployed.  These questionable 
expenses, alone, total $510 of his stated expenses.  Furthermore, 
the apportionment of $600 per month amounts to approximately 24 
percent of his total income of $2,472 per month - just slightly 
more than the 20 percent minimum and considerably less than the 
50 percent maximum guidelines discussed in 38 C.F.R. § 3.451.  

The Board acknowledges the Veteran's numerous statements 
expressing his contention that this apportionment was improper 
and that, as a result, he is experiencing severe financial 
hardship.  However, he is responsible for providing support for 
his two minor children that are not in his custody, and his 
assertions regarding his former's spouse's ability to work and 
having remarried have no bearing on the outcome of this claim.  
Furthermore, insofar as he asserts that he, as a disabled 
Veteran, is entitled to VA compensation of a certain amount, 
as mentioned, the law provides for the apportionment of his 
compensation under certain circumstances - irrespective of this 
character of his service, though of course it was indeed 
admirable.  See 38 U.S.C.A. § 5307.  And so, while the Board is 
sympathetic to his plight, the Board finds the apportionment of 
$600 per month prior to January 1, 2005, and of $400 per month 
since, was proper.


ORDER

The apportionment of the Veteran's VA compensation benefits was 
proper.


REMAND

In March 2007, the RO received a letter from the Veteran 
indicating he has to pay someone to help take care of his home 
and personal needs as a result of his 
service-connected disabilities.

Obviously, with the ruling in this decision concerning the 
apportionment of his VA compensation as being appropriate, this 
in turn creates financial and other challenges that he would not 
otherwise have to deal with.

Compensation at the aid and attendance (A&A) rate is payable when 
the Veteran, due to service-connected disabilities, has suffered 
the anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently bedridden 
or so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.



The following basic considerations are critical in determining 
the need for the regular aid and attendance of another person:  
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability of the 
Veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
Veteran from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a).

To alternatively establish entitlement to SMC based on housebound 
(HB) status under 38 U.S.C.A. § 1114(s), the evidence must show 
that a Veteran has a single service-connected disability 
evaluated as 100-percent disabling and an additional service-
connected disability, or disabilities, evaluated as 60 percent or 
more disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems; or the Veteran has a single service-
connected disability evaluated as 100 percent disabling and due 
solely to service-connected disability, or disabilities, the 
Veteran is permanently and substantially confined to his or her 
immediate premises.  38 C.F.R. § 3.350(i).

To date, the Veteran has not been provided a VA examination to 
determine whether his service-connected disabilities meet these 
criteria.  So medical comment is needed concerning this.  See 38 
U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA examination 
for a medical opinion concerning whether he 
needs regular aid and attendance or is 
housebound on account of his service-
connected disabilities.

His current service-connected disabilities 
are:  (i) migraine headaches, rated 50-
percent disabling; (ii) residuals of a 
dislocation of his left shoulder, 
rated 20-percent disabling; (iii) residuals 
of an injury to his right thumb, also rated 
20-percent disabling; (iv) hypertension, 
rated 10-percent disabling; (v) tinnitus, 
also rated 10-percent disabling; and (vi) 
residuals of a sprain of his right ankle, 
rated 0-percent disabling, 
i.e., noncompensable.

Information is specifically needed as to 
whether there is:  (i) inability of the 
Veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; (ii) frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the particular 
disability cannot be done without aid; (iii) 
inability to attend to the wants of nature; 
or (iv) incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards or 
dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).



Also request that the examiner comment on 
whether the Veteran is substantially confined 
to his dwelling or immediate premises, i.e., 
housebound, due to the severity of his 
service-connected disabilities, and whether 
it is reasonably certain these disabilities 
and resultant confinement will continue 
throughout his lifetime.  
See 38 C.F.R. § 3.352 (f).

And lastly, the examiner is asked to comment 
on whether the Veteran's service-connected 
disabilities result in loss or permanent loss 
of use of one hand and one foot. 
See 38 U.S.C.A. § 1114(l).

In rendering these opinions, the examiner 
must keep in mind that only the Veteran's 
service-connected disabilities may be 
considered in making these necessary 
determinations, as opposed to his other 
disabilities that are not service connected 
(including residuals of his stroke).

The examiner must discuss the rationale of 
his/her responses to these important 
questions.

2.  Then readjudicate the claim for SMC in 
light of the additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


